COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Mary M. Rawls v. Jeffrey Clark Rawls

Appellate case number:   01-13-00568-CV

Trial court case number: 2007-61678

Trial court:             246th District Court of Harris County

        We are in receipt of a letter from appellant dated December 31, 2013, in which appellant
requests that we deem appellant’s brief filed on December 23, the date on which the brief was
filed but rejected with a request that it be corrected and refiled. We construe the letter as a
motion for extension of time to file brief. We GRANT the motion and deem appellant’s brief
timely filed on December 30, 2013. Accordingly, Appellee’s brief is due January 29, 2014.
TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                   Acting individually  Acting for the Court


Date: January 7, 2014